Appeal from an order of the Supreme Court at Special Term, entered January 29, 1964, in Erie County, which granted a motion by defendants for an order dismissing the complaint and granting summary judgment to defendants.
Memorandum by the Court. In our opinion the ease of Babcock v. Jackson (12 N Y 2d 473) does not apply to the facts of the present case. This case seems rather to come within the comparatively limiting scope of Dym v. Gordon (22 A D 2d 702). The preponderance of contacts in the present ease are much more akin to the Dym case than to the Babcock ease.